Citation Nr: 1112828	
Decision Date: 03/31/11    Archive Date: 04/07/11

DOCKET NO.  10-38 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals of total right knee arthroplasty, evaluated as 60 percent disabling; and chronic prostatitis, evaluated as 40 percent disabling - the Veteran's combined disability rating is 80 percent.  

2.  The Veteran has work experience in farming, driving a bus, hauling produce, using heavy machinery, obtaining and selling fire wood, and performing odd jobs; he has a high school education.

3.  The weight of the competent, probative evidence indicates that the Veteran as likely as not is prevented from obtaining and retaining substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination to grant a TDIU, no further discussion of VCAA compliance is necessary regarding this issue.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a Veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a TDIU, neither appellant's nonservice-connected disabilities nor advancing age may be considered.  

Service connection is in effect for residuals of total right knee arthroplasty, evaluated as 60 percent disabling; and chronic prostatitis, evaluated as 40 percent disabling.  The Veteran's total disability rating is 80 percent.  Thus, since March 31, 2009 (the date of the instant claim), the Veteran has met the disability percentage requirements for consideration of a TDIU.   

The record (including the Veteran's vocational rehabilitation folder) establishes that the Veteran has work experience in farming, driving a bus, hauling produce, using heavy machinery, obtaining and selling fire wood, and performing odd jobs.  He has a high school education.  He has not worked since 1995.

The Veteran was afforded a VA joints examination in May 2009.  He complained of relatively constant pain that varied in intensity and was exacerbated by prolonged standing or walking.  He also reported occasional instability and persistent swelling.  He had difficulty ambulating and used forearm crutches.  Physical examination revealed right knee flexion limited to 80 degrees and extension limited to 25 degrees, both with pain.  After repetition, pain caused an additional 20 degree reduction in flexion and 10 degree reduction in extension.  The diagnosis was severe degenerative joint disease of the right knee with residual limited extension and flexion of the knee.  

The Veteran was afforded a VA genitourinary examination in June 2009.  After examination the Veteran was diagnosed with benign prostatic hypertrophy with lower urinary obstructive complaints in the form of nocturia.  The Veteran was getting up to urinate between 8 and 10 times per night.  

The Veteran has worked primarily in manual labor and driving occupations.  Currently, his service-connected right knee disability limits his ambulation to the extent that he has to use forearm crutches.  Range of motion findings suggest that any work that involved crouching, walking, or navigating stairs would not be feasible.  Given these physical constraints it would be difficult for the Veteran to engage in manual labor or to drive a vehicle.  Moreover, the Veteran awakens 8 or more times per night to urinate, which likely affects his alertness during the day and would further impact his ability to obtain a position driving a vehicle.  Given the Veteran's educational and occupational history and the constraints noted above, the Board finds that with reasonable doubt resolved in his favor, the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

In summary, as the Veteran has met the criteria for a TDIU since March 31, 2009, and the Board finds the Veteran's service connected disabilities render him unemployable, entitlement to a TDIU is granted.    


ORDER

A total disability rating based on individual unemployability is granted, subject to the applicable laws and regulations governing the payment of monetary benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


